DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-14, 23-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 850 404 (hereinafter will be referred to as FR ’404) in view of Campolito, US 4,466,219, Adams, US 5,205,668, and DeHaan ("Manhole Frame and Cover Load Bearing Definitions", NPL).
Regarding claim 1, FR ‘404 teaches an underground utility enclosure cover assembly comprising: 	a frame (5) having a wall (6) and a central opening (center of manhole), the frame having a unitary structure including an overhang (8; horizontal flange outside of wall 6), a cover receiving ledge (see reproduction of Figure 1 on the following page with Examiner’s annotations) offset from a top surface of the overhang and disposed at an upper portion of the wall, and 


    PNG
    media_image1.png
    326
    600
    media_image1.png
    Greyscale

While FR ‘404 discloses at least one stabilizing member (13) having a first portion (vertical portion of 13) substantially parallel to the wall and a second portion (horizontal portion of 13) extending from the first portion in a direction away from the central opening (in the translated specification on page 2 under Detailed Description of the Invention: “anchoring lugs 13 have an L-shape here oriented towards the central part 6 of the metal ring 5…The L-shaped anchoring lugs can be oriented in the opposite direction to that shown in the figures”) such that when the frame is installed on an enclosure at least a portion of the at least one stabilizing member can be embedded in concrete surrounding the frame (in the translated specification, last two lines on page 1: “at least one L-shaped anchoring tab extending from the lower face of the crown and embedded in the tubular element” (the tubular element is disclosed to be concrete in Brief Description of the Invention) and discloses the at least one stabilizing member (13) extending underneath the overhang but fails to disclose it extending from the sidewall, Campolito discloses a stabilizing member (24’, Figure 2) that extends from an outermost sidewall and is to be embedded (underneath new pavement 27, Figure 2).  It would have been obvious to one of ordinary skill in the art to move the stabilizing member from underneath the overhang to be at 
While the resulting combination fails to disclose the cover receiving ledge having at least one enclosure mounting tab positioned to align with at least one mounting structure of an enclosure, and at least one cover mounting tab, Adams teaches (Figures 1 and 2) a cover receiving ledge (72) that has at least one enclosure mounting tab (77) positioned to align with at least one mounting structure of an enclosure (the tubular members making up the manhole body, clearly shown in Figure 1) and at least one cover mounting tab (84). Adams further teaches a cover that has at least one opening to align with the at least one cover mounting tab. It would have been obvious to one of ordinary skill in the art to modify the cover receiving ledge of FR ‘404 to have at least one enclosure mounting tab and at least one cover mounting tab, and the cover of FR ‘404 to have at least one opening aligned with the at least one cover mounting tab to be able to secure the cover, the frame, and an enclosure together. The resulting combination yields the cover being secured to the frame.
While the resulting combination only discloses the frame being made of metal and the underground utility enclosure cover assembly being installed in a traffic lane of a roadway, the Examiner took Official Notice in the previous office action that underground utility enclosure frames and covers made of one of steel, galvanized steel, cast iron, ductile iron, or aluminum are old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
While the resulting combination fails to explicitly disclose that the frame and cover are capable of supporting vertical loads of at least about 40,000 lbs., DeHaan discloses (under the section "Most common loading definitions") that for a manhole to be "Traffic-Rated" for traditional traffic loading, the loading criterion is 40,000 to 100,000 lbs. It would be obvious to one of ordinary skill in the art to modify the cover assembly of the resulting combination to be capable of supporting vertical loads of at least 40,000 lbs based on design choice to meet loading criterion if the cover assembly is to be placed in a road with vehicular traffic.
Regarding claim 3, the resulting combination includes the at least one stabilizing member comprises a plurality of stabilizing members (anchoring lugs 13) each extending from the overhang such that when the frame is installed on an enclosure the plurality of stabilizing members can be embedded in concrete surrounding the frame.
Regarding claim 4, FR ‘404 further discloses that the support device can have other shapes than those shown, including a quadrilateral section (in the translated specification on page 2, fifth line up from the last).  It would have been obvious to one of ordinary skill in the art to choose a rectangular shaped frame in view of FR ‘404’s further disclosure.  The resulting combination yields a frame that has a pair of side walls and a pair of end walls wherein an end of each side wall meets an end of an end wall.
Regarding claim 5, FR ‘404 further discloses that the support device can have other shapes than those shown, including a quadrilateral section (in the translated specification on page 2, fifth line up 
Regarding claim 6, the resulting combination includes the at least one enclosure mounting tab (Adams's 77) having an aperture (79) dimensioned to permit a fastener to pass through the enclosure mounting tab.
Regarding claim 7, the resulting combination includes the at least one cover mounting tab (Adams's 84) having a threaded aperture (86) dimensioned to receive a fastener.
Regarding claim 8, as shown in FR ‘404’s Figure 1, the cover further comprises at least one rib (unnumbered, clearly shown).
Regarding claim 9, FR ‘404 teaches an underground utility enclosure cover assembly comprising: 	a unitary structured frame (5) having a pair of side walls and a pair of end walls, wherein an end of each side wall meets an end of an end wall (6; can be a quadrilateral section (in the translated specification on page 2, fifth line up from the last)) and a central opening (center of manhole), wherein the side walls and the end walls (6) include an overhang (8; horizontal flange outside of wall 6) having a top surface and a sidewall,
a cover receiving ledge (see reproduction of Figure 1 provided on the following page with Examiner’s annotations) offset from the top surface of the overhang and disposed directly above the side and end walls, and
a cover (closure plate, clearly shown in Figure 1) dimensioned to rest on the cover receiving ledge.

    PNG
    media_image1.png
    326
    600
    media_image1.png
    Greyscale

While FR ‘404 discloses at least one stabilizing member (13) having a first portion (vertical portion of 13) substantially parallel to the wall and a second portion (horizontal portion of 13) extending from the first portion in a direction away from the central opening (in the translated specification on page 2 under Detailed Description of the Invention: “anchoring lugs 13 have an L-shape here oriented towards the central part 6 of the metal ring 5…The L-shaped anchoring lugs can be oriented in the opposite direction to that shown in the figures”) such that when the frame is installed on an enclosure at least a portion of the at least one stabilizing member can be embedded in concrete surrounding the frame (in the translated specification, last two lines on page 1: “at least one L-shaped anchoring tab extending from the lower face of the crown and embedded in the tubular element” (the tubular element is disclosed to be concrete in Brief Description of the Invention) and discloses the at least one stabilizing member (13) extending underneath the overhang but fails to disclose it extending from the sidewall, Campolito discloses a stabilizing member (24’, Figure 2) that extends from an outermost sidewall and is to be embedded (underneath new pavement 27, Figure 2).  It would have been obvious to one of ordinary skill in the art to move the stabilizing member from underneath the overhang to be at the outermost sidewall in view of Campolito’s disclosure of having at least one stabilizing member extending from a sidewall that is to be embedded.  This is a matter of simply relocating the stabilizing member, as the exact location is a matter of design choice and does not affect the anchoring function.
While the resulting combination fails to disclose the cover receiving ledge having at least one enclosure mounting tab positioned to align with at least one mounting structure of an enclosure, and at least one cover mounting tab; and a cover dimensioned to rest on the cover receiving ledge and at least one opening aligned with the at least one cover mounting tab such that the cover can be secured to the frame, Adams teaches (Figures 1 and 2) a cover receiving ledge (72) that has at least one enclosure mounting tab (77) positioned to align with at least one mounting structure of an enclosure (the tubular members making up the manhole body, clearly shown in Figure 1) and at least one cover mounting tab (84). Adams further teaches a cover that has at least one opening to align with the at least one cover mounting tab. It would have been obvious to one of ordinary skill in the art to modify the cover receiving ledge of FR ‘404 to have at least one enclosure mounting tab and at least one cover mounting tab, and the cover of FR ‘404 to have at least one opening aligned with the at least one cover mounting tab to be able to secure the cover, the frame, and an enclosure together. The resulting combination yields the cover being secured to the frame.
While the resulting combination only discloses the frame being made of metal and the underground utility enclosure cover assembly being installed in a traffic lane of a roadway, the Examiner took Official Notice in the previous office action that underground utility enclosure frames and covers made of one of steel, galvanized steel, cast iron , ductile iron, or aluminum are old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  It would have been obvious to one of ordinary skill in the art to modify the frame and cover of the resulting combination to be made of one of steel, galvanized steel, cast iron, ductile iron, or aluminum since it has been held that selection of a known material based on its suitability for its intended use is a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
While the resulting combination fails to explicitly disclose that the frame and cover are capable of supporting vertical loads of at least about 40,000 lbs., DeHaan discloses (under the section "Most common loading definitions") that for a manhole to be "Traffic-Rated" for traditional traffic loading, the loading criterion is 40,000 to 100,000 lbs. It would be obvious to one of ordinary skill in the art to modify the cover assembly of the resulting combination to be capable of supporting vertical loads of at least 40,000 lbs based on design choice to meet loading criterion if the cover assembly is to be placed in a road with vehicular traffic.
Regarding claim 11, the resulting combination includes the at least one stabilizing member comprises a plurality of stabilizing members (anchoring lugs 13) each extending from the overhang such that when the frame is installed on an enclosure the plurality of stabilizing members can be embedded in concrete surrounding the frame.
Regarding claim 12, the resulting combination includes the at least one enclosure mounting tab (Adams's 77) having an aperture (79) dimensioned to permit a fastener to pass through the enclosure mounting tab.
Regarding claim 13, the resulting combination includes the at least one cover mounting tab (Adams's 84) having a threaded aperture (86) dimensioned to receive a fastener.
Regarding claim 14, FR ‘404 teaches an underground utility enclosure assembly comprising: 
an enclosure (Figure 1); and 
an enclosure cover assembly comprising: 
a frame (5) having a wall (6) and a central opening (unnumbered, center of manhole), the frame having a unitary structure including an overhang (8; horizontal flange outside of wall 6) positioned generally perpendicular to the wall and having a top surface and a sidewall, a cover receiving ledge (unnumbered, see reproduction of Figure 1 with Examiner’s annotations provided below) offset from the top surface of the overhang and disposed directly above the wall, and 
a cover (closure plate, clearly shown in Figure 1) dimensioned to rest on the cover receiving ledge.

    PNG
    media_image1.png
    326
    600
    media_image1.png
    Greyscale

While FR ‘404 discloses at least one stabilizing member (13) having a first portion (vertical portion of 13) substantially parallel to the wall and a second portion (horizontal portion of 13) extending from the first portion in a direction away from the central opening (in the translated specification on page 2 under Detailed Description of the Invention: “anchoring lugs 13 have an L-shape here oriented towards the central part 6 of the metal ring 5…The L-shaped anchoring lugs can be oriented in the opposite direction to that shown in the figures”) such that when the frame is installed on an enclosure at least a portion of the at least one stabilizing member can be embedded in concrete surrounding the frame (in the translated specification, last two lines on page 1: “at least one L-shaped anchoring tab extending from the lower face of the crown and embedded in the tubular element” (the tubular element is disclosed to be concrete in Brief Description of the Invention) and discloses the at least one stabilizing member (13) extending underneath the overhang but fails to disclose it extending from the sidewall, Campolito discloses a stabilizing member (24’, Figure 2) that extends from an outermost sidewall and is to be embedded (underneath new pavement 27, Figure 2).  It would have been obvious to one of ordinary skill in the art to move the stabilizing member from underneath the overhang to be at the outermost sidewall in view of Campolito’s disclosure of having at least one stabilizing member extending from a sidewall that is to be embedded.  This is a matter of simply relocating the stabilizing member, as the exact location is a matter of design choice and does not affect the anchoring function.
While the resulting combination fails to disclose the cover receiving ledge having at least one enclosure mounting tab positioned to align with at least one mounting structure of an enclosure, and at least one cover mounting tab; and a cover dimensioned to rest on the cover receiving ledge and at least one opening aligned with the at least one cover mounting tab such that the cover can be secured to the frame, Adams teaches (Figures 1 and 2) a cover receiving ledge (72) that has at least one enclosure mounting tab (77) positioned to align with at least one mounting structure of an enclosure (the tubular members making up the manhole body, clearly shown in Figure 1) and at least one cover mounting tab (84). Adams further teaches a cover that has at least one opening to align with the at least one cover mounting tab. It would have been obvious to one of ordinary skill in the art to modify the cover receiving ledge of FR ‘404 to have at least one enclosure mounting tab and at least one cover mounting tab, and the cover of FR ‘404 to have at least one opening aligned with the at least one cover mounting tab to be able to secure the cover, the frame, and an enclosure together. The resulting combination yields the cover being secured to the frame.
While the resulting combination only discloses the frame being made of metal and the underground utility enclosure cover assembly being installed in a traffic lane of a roadway, the Examiner took Official Notice in the previous office action that underground utility enclosure frames and covers made of one of steel, galvanized steel, cast iron, ductile iron, or aluminum are old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  It would have been obvious to one of ordinary skill in the art to modify the frame and cover of the resulting combination to be made of one of steel, galvanized steel, cast iron, ductile iron, or aluminum since it has been held that selection of a known material based on its suitability for its intended use is a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
While the resulting combination fails to explicitly disclose that the frame and cover are capable of supporting vertical loads of at least about 40,000 lbs., DeHaan discloses (under the section "Most common loading definitions") that for a manhole to be "Traffic-Rated" for traditional traffic loading, the loading criterion is 40,000 to 100,000 lbs. It would be obvious to one of ordinary skill in the art to modify the cover assembly of the resulting combination to be capable of supporting vertical loads of at least 40,000 lbs based on design choice to meet loading criterion if the cover assembly is to be placed in a road with vehicular traffic.
Regarding claim 23, the resulting combination includes the at least one enclosure mounting tab (Adams's 77) having an aperture (79) dimensioned to permit a fastener to pass through the enclosure mounting tab.
Regarding claim 24, the resulting combination includes the at least one cover mounting tab (Adams's 84) having a threaded aperture (86) dimensioned to receive a fastener.
Regarding claim 25, FR ‘404 teaches an underground utility enclosure assembly comprising: 
an enclosure (Figure 1); and 
an enclosure cover assembly comprising: 
a unitary structured frame (5) having a pair of side walls, a pair of end walls, wherein an end of each side wall meets an end of an end wall (6; can be a quadrilateral section (in the translated specification on page 2, fifth line up from the last)) forming a central opening (center of manhole), 
wherein the side walls and the end walls (6) include an overhang (8; horizontal flange outside of wall 6) having a top surface and a sidewall,
a cover receiving ledge (unnumbered, Figure 1 reproduced below with Examiner’s annotations) offset from the top surface of the overhang, and disposed directly above the side walls and end walls, and

    PNG
    media_image1.png
    326
    600
    media_image1.png
    Greyscale

a cover (closure plate, clearly shown in Figure 1) dimensioned to rest on the cover receiving ledge.
While FR ‘404 discloses at least one stabilizing member (13) having a first portion (vertical portion of 13) substantially parallel to the wall and a second portion (horizontal portion of 13) extending from the first portion in a direction away from the central opening (in the translated specification on page 2 under Detailed Description of the Invention: “anchoring lugs 13 have an L-shape here oriented towards the central part 6 of the metal ring 5…The L-shaped anchoring lugs can be oriented in the opposite direction to that shown in the figures”) such that when the frame is installed on an enclosure at least a portion of the at least one stabilizing member can be embedded in concrete surrounding the frame (in the translated specification, last two lines on page 1: “at least one L-shaped anchoring tab extending from the lower face of the crown and embedded in the tubular element” (the tubular element is disclosed to be concrete in Brief Description of the Invention) and discloses the at least one stabilizing member (13) extending underneath the overhang but fails to disclose it extending from the sidewall, Campolito discloses a stabilizing member (24’, Figure 2) that extends from an outermost sidewall and is to be embedded (underneath new pavement 27, Figure 2).  It would have been obvious to one of ordinary skill in the art to move the stabilizing member from underneath the overhang to be at the outermost sidewall in view of Campolito’s disclosure of having at least one stabilizing member extending from a sidewall that is to be embedded.  This is a matter of simply relocating the stabilizing member, as the exact location is a matter of design choice and does not affect the anchoring function.  The resulting combination yields the at least one stabilizing member having a first portion downwardly extending from the sidewall of the overhang and substantially parallel to and spaced apart from at least one of the walls and a second portion extending from the first portion of the first portion in a direction away from the central opening, wherein the first portion of the at least one stabilizing member includes a first end extending from the sidewall of the overhang and an opposing second end, wherein the second portion of the at least one stabilizing member extends from, at, or near the opposing second end in a direction away from the central opening such that when the frame is installed on an enclosure at least a portion of the at least one stabilizing member can be embedded in concrete surrounding the frame.
While the resulting combination fails to disclose the cover receiving ledge having at least one enclosure mounting tab positioned to align with at least one mounting structure of an enclosure, and at least one cover mounting tab; and a cover dimensioned to rest on the cover receiving ledge and at least one opening aligned with the at least one cover mounting tab such that the cover can be secured to the frame, Adams teaches (Figures 1 and 2) a cover receiving ledge (72) that has at least one enclosure mounting tab (77) positioned to align with at least one mounting structure of an enclosure (the tubular members making up the manhole body, clearly shown in Figure 1) and at least one cover mounting tab (84). Adams further teaches a cover that has at least one opening to align with the at least one cover mounting tab. It would have been obvious to one of ordinary skill in the art to modify the cover receiving ledge of FR ‘404 to have at least one enclosure mounting tab and at least one cover mounting tab, and the cover of FR ‘404 to have at least one opening aligned with the at least one cover mounting tab to be able to secure the cover, the frame, and an enclosure together. The resulting combination yields the cover being secured to the frame.
While the resulting combination only discloses the frame being made of metal and the underground utility enclosure cover assembly being installed in a traffic lane of a roadway, the Examiner took Official Notice in the previous office action that underground utility enclosure frames and covers made of one of steel, galvanized steel, cast iron, ductile iron, or aluminum are old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  It would have been obvious to one of ordinary skill in the art to modify the frame and cover of the resulting combination to be made of one of steel, galvanized steel, cast iron, ductile iron, or aluminum since it has been held that selection of a known material based on its suitability for its intended use is a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
While the resulting combination fails to explicitly disclose that the frame and cover are capable of supporting vertical loads of at least about 40,000 lbs., DeHaan discloses (under the section "Most common loading definitions") that for a manhole to be "Traffic-Rated" for traditional traffic loading, the loading criterion is 40,000 to 100,000 lbs. It would be obvious to one of ordinary skill in the art to modify the cover assembly of the resulting combination to be capable of supporting vertical loads of at least 40,000 lbs based on design choice to meet loading criterion if the cover assembly is to be placed in a road with vehicular traffic.
Regarding claim 27, the resulting combination includes the at least one enclosure mounting tab (Adams's 77) having an aperture (79) dimensioned to permit a fastener to pass through the enclosure mounting tab.
Regarding claim 28, the resulting combination includes the at least one cover mounting tab (Adams's 84) having a threaded aperture (86) dimensioned to receive a fastener.
Regarding claim 29, as shown in Fr ‘404’s Figure 2, the frame is a circular shape.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-14, 23-25, and 27-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection has been modified to show a cover receiving ledge that meets the newly added limitations pertaining to the cover receiving ledge, and the rejection now includes Campolito which addresses the newly added limitations pertaining to the at least one stabilizing member on the sidewall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited sheet.  Hetzler, US 7,967,523 was cited to show a stabilizing member that extends from a sidewall.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/               Examiner, Art Unit 3671